 1   TRACY L. WILKISON
     Acting United States Attorney
                                                                      JS-6
 2
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   PAUL SACHELARI, CSBN 230082
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8933
11         Facsimile: (415) 744-0134
           Email: paul.sachelari@ssa.gov
12
     Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                                   WESTERN DIVISION

16   CODY EDWARD CARPENTER,                    ) No. 2:20-cv-07590-PD
                                               )
17                                             )
                                               ) JUDGMENT OF REMAND
           Plaintiff,                          )
18                                             )
               v.                              )
19                                             )
     ANDREW SAUL,
20   Commissioner of Social Security,          )
                                               )
21         Defendant.                          )
                                               )
22                                             )
                                               )
23
24         The Court having approved the parties’ Stipulation to Voluntary Remand

25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation

26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
27         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
28   captioned action is remanded to the Commissioner of Social Security for further
     ///
 1   proceedings consistent with the Stipulation of Remand.
 2
     DATED: May 18, 2021
 3                                        HON. PATRICIA DONAHUE
 4                                        UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
